Title: To George Washington from Jonathan Trumbull, Sr., 12 August 1775
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 12th August 1775

Since my Letter of Yesterday, desiring an Allowance to retain at Hartford such quantity of Powder as you shall judge expedient out of the next that comes; I have received a Letter from the Honble Henry Middleton, and Edward Rutledge dated Hartford August 11th 1775 informing that a Company of Rifflemen with eight Waggon Loads of Powder have come into that Town and the Article of which they have the Charge would be absolutely necessary at New-York in case an Attack should be made upon that Colony; Suggesting the Propriety of sending off an Express to you informing of their Situation and to Obtain An Order to Stay the Refflemen and detain the Powder there, as most likely to be conducive to the public Safety. All Circumstances considered, I have directed two Waggons of Powder to be detained, ’till your Excellency’s Orders are received—The Rifflemen to proceed with the Other Six—You will soon have the pleasure to See those Two Gentlemen at Camp. I am, with great Truth and Regard Sir Your most Obedient very humble Servant

Jonth. Trumbull

